 

Exhibit 10.2

 

FINAL VERSION

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of May 13, 2016, by and between David Jorden (the “Executive”)
and PLx Pharma Inc., a Delaware corporation (the “Company”), and amends and
restates in its entirety that certain Employment Agreement between Executive and
the Company dated September 25, 2015.

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1.    Term. The Executive’s employment hereunder shall be effective as of April
1, 2016 (the “Effective Date”) and shall continue until the first anniversary
thereof, unless terminated earlier pursuant to Section 5 of this Agreement;
provided that, on such first anniversary of the Effective Date and each annual
anniversary thereafter (such date and each annual anniversary thereof, a
“Renewal Date”), the Agreement shall be deemed to be automatically extended,
upon the same terms and conditions, for successive periods of one year, unless
either party provides written notice of its intention not to extend the term of
the Agreement at least 90 days’ prior to the applicable Renewal Date. The period
during which the Executive is employed by the Company hereunder is hereinafter
referred to as the “Employment Term.”

 

2.    Position and Duties.

 

2.1    Position. During the Employment Term, the Executive shall serve as the
Acting Chief Financial Officer of the Company, reporting directly to the
President and Chief Executive Officer and, as appropriate, Board of Directors of
the Company (the “Board”). For purposes of this Agreement, it is expressly
recognized that the Board may delegate its authority in a particular matter to
one or more committees of the Board, including but not limited to the Audit
Committee, as provided by the governing documents of the Company. In such
position, the Executive shall have such duties, authority and responsibility as
are consistent with the Executive’s position.

 

2.2    Duties. During the Employment Term, the Executive shall devote an
appropriate amount of his business time and attention to the performance of the
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board; provided, however, that the
Executive’s current responsibilities as part-time Acting Chief Executive Officer
and Acting Chief Financial Officer of Nuo Therapeutics, Inc. and part-time Chief
Executive Officer of Nanospectra Biosciences, Inc. are exempted from this
requirement. Notwithstanding the foregoing, the Executive will be permitted to
(a) act or serve as a director, trustee, committee member or principal of any
type of business, civic or charitable organization and (b) purchase or own less
than three percent (3) of the publicly traded securities of any corporation;
provided that such ownership represents a passive investment and that the
Executive is not a controlling person of, or a member of a group that controls,
such corporation; provided further that the activities described in clauses (a)
and (b) do not interfere in any material way with the performance of the
Executive’s duties and responsibilities to the Company as provided hereunder,
including, but not limited to, the obligations set forth in Section 2 hereof.

 

 

 

 

3.    Compensation.

 

3.1     Base Salary.

 

(a)       The Company shall pay the Executive an annual rate of base salary of
$150,000. Such base salary shall be paid consistently with the Company’s then
current pay practices. The Executive’s base salary shall be reviewed at least
annually by the Board and the Board may, but shall not be required to, increase
(but not decrease) the base salary during the Employment Term. The Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as “Base Salary,” with 1/12 of such amount referred to as the “Monthly Base
Salary.”

 

(b)      Until such time as the Company consummates a Qualified Financing (as
defined in Section 3.2(a) below) the monthly gross salary paid to the Executive
shall be $4,500 (the “Initial Monthly Base Salary”). An aggregate amount (the
“Catch-Up Amount”) equal to the product of (i) the number of months during which
the Initial Monthly Base Salary was paid, multiplied by (ii) the difference
between the Initial Monthly Base Salary and the Monthly Base Salary, shall be
paid upon the closing of a Qualified Financing. It is understood and agreed that
(a) the payment of any Catch-Up Amount prior to the closing of a Qualified
Financing would jeopardize the ability of the Company to continue as a going
concern, and (b) that, absent a determination to the contrary by the Board in
its sole and absolute discretion, the earliest date on which the payment of any
Catch- Up Amount can be made without such effect would be as soon as practicable
following the closing of a Qualified Financing.

 

3.2     Discretionary Bonus.

 

(a)       Upon the closing by the Company of a Qualified Financing, the Company
shall pay the Executive a one-time bonus of up to $125,000 (the “Discretionary
Bonus”), subject to review and approval by the Board. For the purposes of this
Agreement, a “Qualified Financing” means one or a series of related debt or
equity financing transactions yielding aggregate gross proceeds to the Company
of at least $10,000,000.

 

(b)      If the Company completes a financing of less than $10,000,000, the
Discretionary Bonus shall be determined at the discretion of the Board.

 

3.3     Annual Bonus. The Executive shall be eligible to receive a bonus
pursuant to any bonus plan established by the Board, The Board in its sole
discretion shall determine the actual amount of any such bonus and the date upon
which it is payable by the Company. Any such bonuses shall be subject to all
applicable withholding requirements.

 

2

 

 

3.4     Equity Awards. During the Employment Term, the Executive shall be
eligible to participate in the Company’s 2015 Omnibus Incentive Plan or any
successor plan, subject to the terms of the 2015 Omnibus Incentive Plan or
successor plan, as determined by the Board or the Compensation Committee, in its
discretion. In conjunction with Executive’s entrance into this Agreement,
Executive has been granted certain equity awards pursuant to the terms of the
Award Agreement attached hereto as Exhibit A.

 

3.5     Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.

 

3.6     Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company and generally available to senior executives of the
Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), to the extent consistent with applicable law and the terms of the
applicable Employee Benefit Plans. The Company reserves the right to amend or
cancel any Employee Benefit Plans at any time in its sole discretion, subject to
the terms of such Employee Benefit Plan and applicable law.

 

3.7     Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder, subject to compliance with the Company’s expense
reimbursement policies and procedures.

 

3.8     Indemnification. The Executive shall be indemnified and advancement of
expenses by the Company as provided in Company’s Bylaws and Certificate of
Incorporation. The obligations under this paragraph shall survive any
termination of the Employment Term.

 

3.9     Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement (including,
without limitation, any changes required to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act), will be subject to such deductions
and clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

 

4.    Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason; provided that, unless otherwise provided herein,
either party shall be required to give the other party at least 15 days advance
written notice of any termination of the Executive’s employment. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 4 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.

 

3

 

 

4.1     Termination For Cause or Without Good Reason.

 

(a)      The Executive’s employment hereunder may be terminated by the Company
for Cause or by the Executive without Good Reason. If the Executive’s employment
is terminated by the Company for Cause or by the Executive without Good Reason,
the Executive shall be entitled to receive:

 

(i)any accrued but unpaid Base Salary, which shall be paid in accordance with
the Company’s customary payroll procedures;

 

(ii)any earned but unpaid Annual Bonus with respect to any completed fiscal year
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date; provided that, if the Executive’s employment is
terminated by the Company for Cause, then any such accrued but unpaid Annual
Bonus shall be forfeited;

 

(iii)reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

 

(iv)such employee benefits (including equity compensation), if any, as to which
the Executive may be entitled under the Company’s employee benefit plans as of
the Termination Date; provided that, in no event shall the Executive be entitled
to any payments in the nature of severance or termination payments except as
specifically provided herein.

 

Items 4.1(a)(i) through 4.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.

 

(b)      For purposes of this Agreement, “Cause” shall mean:

 

(i)the Executive’s willful failure to perform his duties (other than any such
failure resulting from incapacity due to physical or mental illness), and such
failure has not been cured after a period of thirty (30) days’ notice from the
Company;

 

(ii)the Executive’s willful failure to comply with any valid and legal directive
of the Board;

 

(iii)the Executive’s willful engagement in dishonesty, illegal conduct or gross
misconduct, which is, in each case, materially injurious to the Company or its
affiliates;

 

(iv)the Executive’s embezzlement, misappropriation or fraud, whether or not
related to the Executive’s employment with the Company;

 

(v)the Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

 

4

 

 

(vi)the Executive’s willful malfeasance or willful misconduct in connection with
the Executive’s duties hereunder or any act or omission which is materially
injurious to the financial condition or business reputation of the Company;

 

(vii)the Executive’s willful unauthorized disclosure of Confidential Information
(as defined below);

 

(viii)the Executive’s material breach of any material obligation under this
Agreement or any other written agreement between the Executive and the Company,
which breach, if curable, remains uncured for a period of thirty (30) days after
receipt by the Executive of written notice from the Company of such breach,
which notice shall contain the specific reasonable cure requested by the
Company.



 

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

(c)      For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case during the Employment Term without the
Executive’s written consent:

 

(i)the Company employs another person as a full-time Chief Financial Officer;

 

(ii)a material reduction in the Executive’s Base Salary;

 

(iii)any material breach by the Company of any material provision of this
Agreement, which breach, if curable, remains uncured for a period of thirty (30)
days after receipt by the Company of written notice from the Executive of such
breach, which notice shall contain the specific reasonable cure requested by the
Executive;



 

(iv)a material, adverse change in the Executive’s title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company’s size, status as a public company and capitalization as of the date of
this Agreement; or

 

(v)a relocation of the Company’s corporate offices outside of Houston, TX with a
requirement that the Executive perform his duties in the new location;

 

(vi)a Change in Control of the Company in which this Agreement is not assumed.

 

5

 

 

(d)     “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the effective date of any following
events:

 

(i)Acquisition of Stock by Third Party. Any Person is or becomes the Beneficial
Owner (as such term is defined in Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and any rules and regulations
promulgated thereunder), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding shares of capital stock;

 

(ii)Change in Board. During any one-year period (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board of Directors of Company (the “Board”), and any new
director (other than a director designated by a person who has effected a
transaction described in subparagraph (i) of this definition without the consent
of the Board) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a least a majority of the members of the
Board;

 

(iii)Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than a majority of the combined voting power of the
voting securities of the surviving entity outstanding immediately after such
merger or consolidation which such shares give the holder(s) thereof the power
to elect at least a majority of the board or other governing body of such
surviving entity;

 

(iv)Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(v)Other Events. There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.

 

6

 

 

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within sixty (60) days of the
initial existence of such grounds and the Company has had at least thirty (30)
days from the date on which such notice is provided to cure such circumstances.
If the Executive does not terminate his employment for Good Reason within one
hundred twenty (120) days after the first occurrence of the applicable grounds,
then the Executive will be deemed to have waived his right to terminate for Good
Reason with respect to such grounds.

 

4.2     Termination Without Cause or for Good Reason. The Employment Term and
the Executive’s employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and subject to the
Executive’s compliance with Sections 5, 6, 7, and 8 of this Agreement and his
execution of a release of claims in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company (the
“Release”) and such Release becoming effective within thirty (30) days following
the Termination Date (such 30- day period, the “Release Execution Period”), the
Executive shall be entitled to receive the following:

 

(a)      continued Base Salary for one year following the Termination Date
payable in equal installments in accordance with the Company’s normal payroll
practices, but no less frequently than monthly, which shall commence within
thirty (30) days following the Termination Date;

 

(b)      any Annual Bonus earned for a previously completed fiscal year but
unpaid as of the Termination Date;

 

(c)      a payment equal to the product of (i) the Annual Bonus, if any, that
the Executive would have earned for the fiscal year in which the Date of
Termination occurs based on achievement of the applicable performance goals for
such year and (ii) a fraction, the numerator of which is the number of days the
Executive was employed by the Company during the year of termination and the
denominator of which is the number of days in such year (the “Pro-Rata Bonus”).
This amount shall be paid on the date that annual bonuses are paid to similarly
situated executives;

 

(d)      such employee benefits (including equity compensation), if any, as to
which the Executive may be entitled under the Company’s employee benefit plans
as of the Termination Date.

 

4.3     Death or Disability.

 

(a)      The Executive’s employment hereunder shall terminate automatically upon
the Executive’s death during the Employment Term, and the Company may terminate
the Executive’s employment on account of the Executive’s Disability.

 

(b)      If the Executive’s employment is terminated during the Employment Term
on account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

 

(i)the Accrued Amounts; and

 

7

 

 

(ii)a lump sum payment equal to the Pro-Rata Bonus/Annual Bonus, if any, that
the Executive would have earned for the fiscal year in which the Termination
Date occurs based on the achievement of applicable performance goals for such
year, which shall be payable on the date that annual bonuses are paid to the
Company’s similarly situated executives, but in no event later than two-and-a-
half (2 1/2) months following the end of the fiscal year in which the
Termination Date occurs.

 

Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with federal and state law.

 

(c)      For purposes of this Agreement, Disability shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities under this Agreement for one hundred eighty (180)
days out of any three hundred sixty-five (365) day period or one hundred twenty
(120) consecutive days. Any question as to the existence of the Executive’s
Disability as to which the Executive and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the Executive and the Company. If the Executive and the Company cannot agree
as to a qualified independent physician, each shall appoint such a physician and
those two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Executive shall be final and conclusive for all purposes of this Agreement.

 

4.4     Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 4.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 25. The Notice of
Termination shall specify:

 

(a)      The termination provision of this Agreement relied upon;

 

(b)      To the extent applicable, the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated; and

 

(c)      The applicable Termination Date.

 

4.5     Termination Date. The Executive’s Termination Date shall be:

 

(a)      If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

 

(b)      If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

 

(c)      If the Company terminates the Executive’s employment hereunder for
Cause, the date the Notice of Termination is delivered to the Executive;

 

8

 

 

(d)      If the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than fifteen (15) days following the date on which the Notice of Termination is
delivered; provided that, the Company shall have the option to provide the
Executive with a lump sum payment equal to fifteen (15) days’ Base Salary in
lieu of such notice, which shall be paid in a lump sum on the Executive’s
Termination Date and for all purposes of this Agreement, the Executive’s
Termination Date shall be the date on which such Notice of Termination is
delivered;

 

(e)      If the Executive terminates his employment hereunder with or without
Good Reason, the date specified in the Executive’s Notice of Termination, which
shall be no less than fifteen (15) days following the date on which the Notice
of Termination is delivered; provided that, the Company may waive all or any
part of the fifteen (15) day notice period for no consideration by giving
written notice to the Executive and for all purposes of this Agreement, the
Executive’s Termination Date shall be the date determined by the Company; and

 

(f)       If the Executive’s employment hereunder terminates because either
party provides notice of non-renewal pursuant to Section 1, the Renewal Date
immediately following the date on which the applicable party delivers notice of
non-renewal.

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

 

4.6     Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates or any position that Executive holds with any other entity at the
request or designation of the Company. To the extent appropriate, Executive
shall execute and deliver such notices or other instruments as shall be required
by give effect to the foregoing as may reasonably be requested by the Company.

 

4.7     Section 280G .

 

(a)      If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with the Executive’s termination of employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) (all such payments collectively referred to herein as the “280G
Payments”) constitute “parachute payments” within the meaning of Section 280G of
the Code and will be subject to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), the Company shall pay to the Executive, no later than
the time such Excise Tax is required to be paid by the Executive or withheld by
the Company, an additional amount (the “280G Gross- Up Payment”) equal to the
sum of the Excise Tax payable by the Executive, plus the amount necessary to put
the Executive in the same after-tax position (taking into account any and all
applicable federal, state and local excise, income or other taxes at the highest
applicable rates on such 280G Payments and on any payments under this Section
5.7 or otherwise as if no Excise Tax had been imposed).

 

9

 

 

(b)      All calculations and determinations under this Section 5.7 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. For purposes of
making the calculations and determinations required by this Section 5.7, the Tax
Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and the Executive shall furnish the Tax Counsel with such information
and documents as the Tax Counsel may reasonably request in order to make its
determinations under this Section 5.7. The Company shall bear all costs the Tax
Counsel may reasonably incur in connection with its services.

 

5.    Cooperation. To facilitate the orderly conduct of the Company, the
Executive agrees to cooperate, at no charge, with the Company’s reasonable
requests for information or assistance related to (i) the time of his
employment, (ii) any investigations (including internal investigations) and
audits of the Company’s management’s current and past conduct and business and
accounting practices and (iii) the Company’s defence of, or other participation
in, any administrative, judicial, or other proceeding arising from any charge,
complaint or other action which has been or may be filed relating to the period
during which Executive was employed by the Company. The Company will promptly
reimburse Executive for his reasonable, customary and documented out-of-pocket
business expenses in connection with the performance of his duties under this
Section 5.

 

6.    Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

 

6.1     Confidential Information Defined.

 

(a)      Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, work-in-process,
databases, manuals, records, articles, systems, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, marketing
information, advertising information, pricing information, credit information,
design information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, drawings, sketches,
market studies, sales information, revenue, costs, formulae, notes,
communications, algorithms, product plans, designs, styles, models, ideas,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, client
lists, manufacturing information, factory lists, distributor lists, and buyer
lists of the Company or its businesses or any existing or prospective customer,
supplier, investor or other associated third party, or of any other person or
entity that has entrusted information to the Company in confidence.

 

10

 

 

 

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive’s behalf.

 

(b)      Company Creation and Use of Confidential Information.

 

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the pharmaceutical industry. The Executive understands and acknowledges that as
a result of these efforts, the Company has created, and continues to use and
create Confidential Information. This Confidential Information provides the
Company with a competitive advantage over others in the marketplace.

 

(c)      Disclosure and Use Restrictions.

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the Board acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency. The Executive shall, to the extent permitted by
applicable law, promptly provide written notice of any such order to the Board.

 

11

 

 

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.

 

7.    Restrictive Covenants.

 

7.1     Acknowledgment. The Executive understands that the nature of the
Executive’s position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the intellectual or
artistic services he provides to the Company are unique, special or
extraordinary.

 

The Executive further understands and acknowledges that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

 

7.2     Non-competition. Because of the Company’s legitimate business interest
as described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the two (2) years, to run
consecutively, beginning on the last day of the Executive’s employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity.

 

For purposes of this Section 7, “Prohibited Activity” is activity in which the
Executive participates, directly or indirectly, as an employee, employer, owner,
operator, manager, advisor, consultant, agent, employee, partner, director, or
officer, or any other similar capacity to an entity providing goods or services
competitive with those offered by the Company.

 

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.

 

This Section 7 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall, to the extent permitted by applicable
law, promptly provide written notice of any such order to the Board.

 

7.3     Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during two
(2) years, to run consecutively, beginning on the last day of the Executive’s
employment with the Company.

 

12

 

 

7.4      Non-solicitation of Customers. The Executive understands and
acknowledges that because of the Executive’s experience with and relationship to
the Company, he will have access to and learn about much or all of the Company’s
customer information. “Customer Information” includes, but is not limited to,
names, phone numbers, addresses, e-mail addresses, order history, order
preferences, chain of command, pricing information and other information
identifying facts and circumstances specific to the customer and relevant to
sales.

 

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

 

The Executive agrees and covenants, during two (2) years, to run consecutively,
beginning on the last day of the Executive’s employment with the Company, not to
directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact or meet with the Company’s current, former or prospective customers for
purposes of offering or accepting goods or services competitive with those
offered by the Company.

 

8.    Non-disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company or its businesses, or any of its employees, officers, and existing
and prospective customers, suppliers, investors and other associated third
parties.

 

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall, to the extent permitted by applicable
law, promptly provide written notice of any such order to the Board.

 

9.    Acknowledgement. The Executive acknowledges and agrees that the services
to be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.

 

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company’s rights under Sections 6, 7, and 8 of
this Agreement; that he has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; that he will not be subject to undue hardship by reason of
his full compliance with the terms and conditions of Sections 6, 7, and 8 of
this Agreement or the Company’s enforcement thereof.

 

13

 

 

10.  Remedies. In the event of a breach or threatened breach by the Executive of
Sections 6, 7, and 8 of this Agreement, the Executive hereby consents and agrees
that the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.

 

11.  Arbitration. Any dispute, controversy or claim arising out of or related to
this Agreement or any breach of this Agreement shall be submitted to and decided
by binding arbitration. Arbitration shall be administered exclusively by
American Arbitration Association and shall be conducted consistent with the
rules, regulations and requirements thereof as well as any requirements imposed
by state law. The arbitration shall be held in the City of Houston, Texas, or
such other place as may be agreed upon at the time by the parties to the
arbitration. The arbitrator(s) shall, in their award, allocate between the
parties the costs of arbitration, which shall include reasonable attorneys’ fees
of the parties, as well as the arbitrators’ fees and expenses, in such
proportions as the arbitrator(s) deem just. Any arbitral award determination
shall be final and binding upon the Parties.

 

12.  Proprietary Rights.

 

12.1   Work Product. The Executive acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by the Executive
individually or jointly with others during the period of, and related to, his
employment by the Company (regardless of when or where the Work Product is
prepared or whose equipment or other resources is used in preparing the same)
and all printed, physical and electronic copies, all improvements, rights and
claims related to the foregoing, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of the Company.

 

For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, work in process, databases, manuals, results, developments, reports,
graphics, drawings, sketches, market studies, formulae, notes, communications,
algorithms, product plans, product designs, styles, models, audiovisual
programs, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes, experimental results,
specifications, customer information, client information, customer lists, client
lists, manufacturing information, marketing information, advertising information
and sales information.

 

14

 

 

12.2   Work Made for Hire; Assignment. The Executive acknowledges that, by
reason of being employed by the Company at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is “work made for hire” as defined in 17 U.S.C. § 101 and such copyrights
are therefore owned by the Company. To the extent that the foregoing does not
apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Company’s rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.

 

12.3   Further Assurances; Power of Attorney. During and after his employment,
the Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any such
documents on the Executive’s behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company’s request (without limiting the rights the
Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be effected by the
Executive’s subsequent incapacity.

 

12.4   No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
him by the Company.

 

13.  Security.

 

13.1   Security and Access. The Executive agrees and covenants (a) to comply
with all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities
Information Technology and Access Resources”); (b) not to access or use any
Facilities and Information Technology Resources except as authorized by the
Company; and (iii) not to access or use any Facilities and Information
Technology Resources in any manner after the termination of the Executive’s
employment by the Company, whether termination is voluntary or involuntary. The
Executive agrees to notify the Company promptly in the event he learns of any
violation of the foregoing by others, or of any other misappropriation or
unauthorized access, use, reproduction or reverse engineering of, or tampering
with any Facilities and Information Technology Access Resources or other Company
property or materials by others.

 

15

 

 

 

13.2   Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, fax machines, equipment,
speakers, webcams, manuals, reports, files, books, compilations, work product,
e-mail messages, recordings, thumb drives or other removable information storage
devices, hard drives, and data and all Company documents and materials belonging
to the Company and stored in any fashion, including but not limited to those
that constitute or contain any Confidential Information or Work Product, that
are in the possession or control of the Executive, whether they were provided to
the Executive by the Company or any of its business associates or created by the
Executive in connection with his employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Executive’s possession or control.

 

14.  Publicity. The Executive hereby irrevocably consents to any and all uses
and displays, by the Company and its agents, representatives and licensees, of
the Executive’s name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”). without further consent
from or royalty, payment or other compensation to the Executive. The Executive
hereby forever waives and releases the Company and its directors, officers,
employees and agents from any and all claims, actions, damages, losses, costs,
expenses and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’ and licensees’ exercise of their rights in connection with any
Permitted Uses.

 

15.  Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the state of Texas without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the City of Houston, Texas. The parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.

 

16.  Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

16

 

 

17.  Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and the Company. No waiver by either of the parties of
any breach by the other party hereto of any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

18.  Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

19.  Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

20.  Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

21.  Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.

 

22.  Section 409A. This Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

 

17

 

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”). The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafer, any remaining payments shall be
paid without delay in accordance with their original schedule.

 

23.  Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants section contained in this Agreement. In addition,
the Executive authorizes the Company to provide a copy of the restrictive
covenants section of this Agreement to third parties, including but not limited
to, the Executive’s subsequent, anticipated or possible future employer.

 

24.  Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

25.  Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

 

If to the Company:

 

Plx Pharma Inc.

8285 El Rio, Suite 130

Houston, TX 77054

 

If to the Executive:

 

David Jorden

2237 Wroxton

Houston, TX 77005

 

18

 

 

26.  Representations of the Executive. The Executive represents and warrants to
the Company that:

 

26.1   The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

 

26.2   The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

27.  Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.

 

28.  Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

29.  Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

19

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  PLX PHARMA INC.         By:       Natasha Giordano, President

 

  EXECUTIVE           Signature:       Print Name: David E. Jorden  

 

 

 